NUMBER 13-08-00366-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


    IN RE: GREATER HOUSTON ORTHOPAEDIC SPECIALISTS, INC.


                        On Petition for Writ of Mandamus


                         MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                     Memorandum Opinion Per Curiam

       On June 6, 2008, relator, Greater Houston Orthopaedic Specialists, Inc., filed a

petition for writ of mandamus in the above cause, in which it alleges that on April 7, 2008,

the respondent, the Honorable Arturo McDonald, Jr., Presiding Judge of the County Court

at Law No. 1 of Cameron County, Texas, abused his discretion by setting aside an order

of dismissal in cause no. 2006-CCL-133-A entered on April 3, 2008. In addition, relators

allege that on April 24, 2008 respondent granted the real parties’ in interest, Jody Griswold

and Peter Zavaletta’s, motion to set case for trial, and entered an order setting final jury

trial. Cause No. 2006-CCL-133-A is currently set for trial at 8:30 a.m. on Monday, October
27, 2008. Relator’s petition for writ of mandamus asks this Court to order the respondent

to: (1) vacate the trial court’s order dated April 7, 2008; (2) vacate the trial court’s order

dated April 24, 2008; and (3) enter an order dismissing Cause No. 2006-CCL-133-A.

       The Court, having examined and fully considered relator’s petition for writ of

mandamus, real parties’ in interest response to relator’s petition for writ of mandamus, and

relator’s reply to response, is of the opinion that relator has not shown itself entitled to the

relief sought and the petition for writ of mandamus should be denied.

       The petition for writ of mandamus is hereby DENIED. See TEX . R. APP. P. 52.8(a).


                                                           PER CURIAM

Memorandum Opinion delivered and
filed this the 11th day of September, 2008.




                                               2